Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, section III, filed 3/09/2021, with respect to the 35 USC 112 rejections of claims 11-21 have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 11-21 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 11, 18, and 19 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shehan et al. (Shehan) (US 2016/0101730) in view of Luo et al. (Luo) (US 2013/0226390), and further in view of Prasad et al. (Prasad) (US 2018/0061239).
Regarding claim 11, Shehan discloses a method for monitoring surroundings of a vehicle ([0017], blind spots of a vehicle are monitored), the method comprising:
detecting the surroundings behind the vehicle with ultrasonic sensors ([0017], ultrasonic sensors and other like type of sensor capable of detecting objects);
outputting a warning signal when an object that has a distance to the vehicle smaller than a predefined minimum distance is detected with the ultrasonic sensors ([0023], [0025], objects within a preset distance to the vehicle are detected and [0044], [0052], a warning is generated based on detected objects in the blind spot area); and 
recognizing a trailer of the vehicle with of the imaging sensor ([0029], a trailer is recognized in the blind spot area using blind spot sensors 110a and 110b);
wherein the warning signal is not output when the object is the trailer recognized by the imaging sensor ([0042], false object detection signals are not output when a trailer is detected in a blind spot).
Shehan is silent about the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor, and recognizing a trailer of the with the aid of the imaging sensor and based on a virtual trailer model, and the object is the trailer recognized by the imaging sensor.
Luo from the same or similar field of endeavor discloses the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and recognizing a trailer of the vehicle with the aid of the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and the object is the trailer recognized by the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots and detecting objects including a trailer hitch in a blind spot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo into the teachings of Shehan for more accurately detecting and determining objects in a blind spot.
Shehan in view of Luo is silent about recognizing a trailer of the vehicle based on a virtual trailer model.
Prasad from the same or similar field of endeavor discloses recognizing a trailer of the vehicle based on a virtual trailer model ([0017], [0033], a database of trailer models is used for recognizing a trailer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prasad into the teachings of Shehan in view of Luo for more accurately detecting and determining objects in a blind spot.


claim 17, Shehan discloses wherein the warning signal is used to perform at least one of: (i) activating a braking system of the vehicle ([0047], a braking system is controlled), and/or (ii) activating a visual output unit ([0052], warning messages are displayed).
Regarding claim 18, Shehan discloses a control unit (500), comprising:
a control device configured for monitoring surroundings of a vehicle ([0017], blind spots of a vehicle are monitored), by performing the following:
detecting the surroundings behind the vehicle with ultrasonic sensors ([0017], ultrasonic sensors and other like type of sensor capable of detecting objects);
outputting a warning signal when an object that has a distance to the vehicle smaller than a predefined minimum distance is detected with the ultrasonic sensors ([0023], [0025], objects within a preset distance to the vehicle are detected and [0044], [0052], a warning is generated based on detected objects in the blind spot area); and 
recognizing a trailer of the vehicle with of the imaging sensor ([0029], a trailer is recognized in the blind spot area using blind spot sensors 110a and 110b); 
wherein the warning signal is not output when the object is the trailer recognized by the sensor ([0042], false object detection signals are not output when a trailer is detected in a blind spot).
Shehan is silent about the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor, and recognizing a trailer of the vehicle with the aid of the imaging sensor and based on virtual trailer model, and the object is the trailer recognized by the imaging sensor.
Luo from the same or similar field of endeavor discloses the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and a trailer of the vehicle being recognized with the aid of the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and the object is the trailer recognized by the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots and detecting objects including a trailer hitch in a blind spot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo into the teachings of Shehan for more accurately detecting and determining objects in a blind spot.
Shehan in view of Luo is silent about recognizing a trailer of the vehicle based on a virtual trailer model.
Prasad from the same or similar field of endeavor discloses recognizing a trailer of the vehicle based on a virtual trailer model ([0017], [0033], a database of trailer models is used for recognizing a trailer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prasad into the teachings of Shehan in view of Luo for more accurately detecting and determining objects in a blind spot.
Regarding claim 19, Shehan discloses a vehicle (100), comprising:
a plurality of ultrasonic sensors (110a, 110b; [0017], ultrasonic sensors and other like type of sensor capable of detecting objects); and 
a control unit (500) configured for monitoring surroundings of the vehicle ([0017], blind spots of a vehicle are monitored), by performing the following:
 ([0023], [0025], objects within a preset distance to the vehicle are detected and [0044], [0052], a warning is generated based on detected objects in the blind spot area);
outputting a warning signal when an object that has a distance to the vehicle smaller than a predefined minimum distance is detected with the ultrasonic sensors ([0023], [0025], objects within a preset distance to the vehicle are detected and [0044], [0052], a warning is generated based on detected objects in the blind spot area); and 
recognizing a trailer of the vehicle with of the imaging sensor ([0029], a trailer is recognized in the blind spot area using blind spot sensors 110a and 110b);
 wherein the warning signal is not output when the object is the trailer recognized by the imaging sensor ([0042], false object detection signals are not output when a trailer is detected in a blind spot).
Shehan is silent about the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor, and recognizing a trailer of the vehicle with the aid of the imaging sensor, and the object is the trailer recognized by the imaging sensor.
Luo from the same or similar field of endeavor discloses the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and a trailer of the vehicle being recognized with the aid of the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and the object is the trailer recognized by the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots and detecting objects including a trailer hitch in a blind spot).

Shehan in view of Luo is silent about recognizing a trailer of the vehicle based on a virtual trailer model.
Prasad from the same or similar field of endeavor discloses recognizing a trailer of the vehicle based on a virtual trailer model ([0017], [0033], a database of trailer models is used for recognizing a trailer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prasad into the teachings of Shehan in view of Luo for more accurately detecting and determining objects in a blind spot.
Regarding claim 20, Shehan discloses wherein the ultrasonic sensors are situated at a rear side of the vehicle (FIG. 1, sensors 110a and 11b are at the rear of vehicle 100).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shehan et al. (Shehan) (US 2016/0101730) in view of Luo et al. (Luo) (US 2013/0226390) in view of Prasad et al. (Prasad) (US 2018/0061239), and further in view of Chien et al. (Chien) (US 2013/0100287).
Regarding claim 21, Shehan in view of Luo in view of Prasad discloses the vehicle of claim 19.
Shehan in view of Luo in view of Prasad is silent about wherein the ultrasonic sensors are situated at a rear side of the vehicle, in particular in a rear bumper of the vehicle, and/or the imaging sensor is a rear view camera.
([0025], the ultrasonic sensors 11 are located in a bumper of a vehicle), and/or the imaging sensor is a rear view camera ([0025], cameras are located in a bumper of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chien into the teachings of Shehan in view of Luo in view of Prasad for providing a clear view of the rear of the vehicle.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488